DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 11, 13, 14, 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (US 1228200 A).

Regarding claim 1, Freeman discloses a header (see fig. 1-2) for an agricultural vehicle (a flax pulling machine), comprising: 
a frame (not numbered, shown carried by ground engaging wheels in fig. 2); and 
at least one row unit (pulling units, three shown in fig. 1, page 2 col 2 lines 1-2) supported by the frame, the at least one row unit comprising at least one deck assembly comprising a plurality of plates (4a) defining an outer periphery for contacting a crop material (page 1 line 45-63), wherein adjacent ones of the plurality of plates at least partially overlap and are movable with respect to one another, wherein each plate of the plurality of plates has a unitary body including a raised portion and a lowered portion integrally joined to the raised portion by a bend in the unitary body such that as the adjacent ones of the plurality of plates at least partially overlap a respective raised portion fits on top of a respective lowered portion of the adjacent ones of the plurality of plates.

    PNG
    media_image1.png
    529
    744
    media_image1.png
    Greyscale



Regarding claim 2, Freeman discloses the header of claim 1, wherein the at least one row unit comprises a pair of deck assemblies (see fig. 1, three pairs are shown), and each deck assembly of the pair of deck assemblies being juxtaposed to one another and spaced apart from one another such that a space is formed in between the pair of deck assemblies for receiving the crop material therethrough (see fig. 3).

Regarding claim 4, Freeman discloses the header of claim 1, wherein each plate (4a) of the plurality of plates has an elongated cross-section (see fig. 7).

Regarding claim 5, Freeman discloses the header of claim 1, wherein each plate (4a) of the plurality of plates does not comprise receiving holes (no receiving holes are shown).

Regarding claim 11, Freeman discloses a row unit for a header of an agricultural vehicle, comprising: 
a first deck assembly (see fig. 1 below) comprising a first plurality of plates (4a) defining a first outer periphery for contacting a crop material, wherein adjacent ones of the first plurality of plates at least partially overlap and are movable with respect to one another; and 
a second deck assembly (see fig. 1 below) juxtaposed to and spaced apart from the first deck assembly such that a space is formed in between the first deck assembly and the second deck assembly for receiving the crop material therethrough (page 1 line 45-63), the second deck assembly comprising a second plurality of plates (40) defining a second outer periphery for contacting the crop material, wherein adjacent ones of the second plurality of plates at least partially overlap and are movable with respect to one another, wherein each plate of the first plurality of plates and the second plurality of plates has a unitary body including a raised portion and a lowered portion integrally joined to the raised portion by a bend in the unitary body such that a respective raised portion fits on top of a respective lowered portion of the adjacent ones of the first plurality of plates and the adjacent ones of the second plurality of plates, respectively (see fig. 7 above).

    PNG
    media_image2.png
    469
    750
    media_image2.png
    Greyscale


Regarding claim 13, Freeman discloses the row unit of claim 11, wherein each plate (4a) of the first plurality of plates and the second plurality of plates has an elongated cross-section (see fig. 7).

Regarding claim 14, Freeman discloses the row unit of claim 11, wherein each plate (4a) of the first plurality of plates and the second plurality of plates does not comprise receiving holes (no receiving holes are shown).

Regarding claim 21, Freeman discloses the row unit of claim 11, wherein each raised portion of all the plates having a mounting hole (4b) therein, each lowered portion of all the plates having a mounting hole (also 4b, page 3 lines 85-88) therein, the mounting hole of the raised portion being aligned with the mounting hole of the lowered portion of the adjacent plate with a pin (4d) extending through the aligned mounting holes.

Regarding claim 22, Freeman discloses the header of claim 1, wherein each raised portion having a mounting hole (4b) therein, each lowered portion having a mounting hole (also 4b, page 3 lines 85-88) therein, the mounting hole of the raised portion being aligned with the mounting hole of the lowered portion of the adjacent plate with a pin (4d) extending through the aligned mounting holes.


    PNG
    media_image3.png
    575
    751
    media_image3.png
    Greyscale
Regarding claim 23, Freeman discloses the header of claim 1, wherein each plate has a free edge that at least partially defines said outer periphery, wherein the free edge is disposed on the raised portion, the lowered portion, and the bend, and the free edge is smooth, continuous and uninterrupted (see fig. 7 below).
Regarding claim 24, Freeman discloses the header of claim 23, wherein the free edge extends along a line that is disposed across an entire width of the respective plate, wherein the line is either linear or curved, and the bend intersects the line (fig. 7 below shows the linear line).


    PNG
    media_image4.png
    309
    535
    media_image4.png
    Greyscale

Regarding claim 25, Freeman discloses the row unit of claim 11, wherein each plate has a free edge that at least partially defines one of said first and second outer peripheries, wherein the free edge is disposed on the raised portion, the lowered portion, and the bend, and the free edge is smooth, continuous and uninterrupted (see claim 23, fig. 7 above).

Regarding claim 26, Freeman discloses the row unit of claim 25, wherein the free edge extends along a line that is disposed across an entire width of the respective plate, wherein the line is either linear or curved, and the bend intersects the line (see claim 24 above, fig. 7 above).







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tjossem (US 0974311 A) in view of Freeman (US 1228200 A).

Regarding claim 1, Tjossem discloses a header (see fig. 1) for an agricultural vehicle (a corn-harvester, see title), comprising: 
a frame (12); and 
at least one row unit (see fig. 1, 2) supported by the frame, the at least one row unit comprising at least one deck assembly (15, 26). Tjossem discloses the deck assembly comprising a belt (26) for moving stalks rearwardly (page 2 lines 42-60).
Tjossem does not disclose wherein the deck assembly comprises plurality of plates defining an outer periphery for contacting a crop material, wherein adjacent ones of the plurality of plates at least partially overlap and are movable with respect to one another, wherein each plate of the plurality of plates has a unitary body including a raised portion and a lowered portion integrally joined to the raised portion by a bend in the unitary body such that as the adjacent ones of the plurality of plates at least partially overlap a respective raised portion fits on top of a respective lowered portion of the adjacent ones of the plurality of plates.
In the same field of endeavor, Freeman discloses a belt (1) for moving stalks comprising a plurality of plates (4a) defining an outer periphery for contacting a crop material (page 1 line 45-63), wherein adjacent ones of the plurality of plates at least partially overlap and are movable with respect to one another, wherein each plate of the plurality of plates has a unitary body including a raised portion and a lowered portion integrally joined to the raised portion by a bend in the unitary body such that as the adjacent ones of the plurality of plates at least partially overlap a respective raised portion fits on top of a respective lowered portion of the adjacent ones of the plurality of plates.

    PNG
    media_image1.png
    529
    744
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art to provide Tjossem with plates, as disclosed by Freeman, as a way of better gripping the stalks between the belts. 

Regarding claim 11, Tjossem discloses a row unit for a header of an agricultural vehicle, comprising: 
a first deck assembly (fig. 2, 15 and 26 left); and 
a second deck assembly (fig. 2, 15 and 26 right) juxtaposed to and spaced apart from the first deck assembly such that a space is formed in between the first deck assembly and the second deck assembly for receiving the crop material therethrough (page 2 lines 42-60).
Tjossem does not disclose the deck assemblies having pluralities of plates defining an outer periphery for contacting a crop material, wherein adjacent ones of the plurality of plates at least partially overlap and are movable with respect to one another, wherein each plate of the plurality of plates has a unitary body including a raised portion and a lowered portion integrally joined to the raised portion by a bend in the unitary body such that as the adjacent ones of the plurality of plates at least partially overlap a respective raised portion fits on top of a respective lowered portion of the adjacent ones of the plurality of plates.
In the same field of endeavor, Freeman discloses a belt (1) for moving stalks comprising a plurality of plates (4a) defining an outer periphery for contacting a crop material (page 1 line 45-63), wherein adjacent ones of the plurality of plates at least partially overlap and are movable with respect to one another, wherein each plate of the plurality of plates has a unitary body including a raised portion and a lowered portion integrally joined to the raised portion by a bend in the unitary body such that as the adjacent ones of the plurality of plates at least partially overlap a respective raised portion fits on top of a respective lowered portion of the adjacent ones of the plurality of plates (see fig. 7 above).
It would be obvious to one of ordinary skill in the art to provide Tjossem with plates, as disclosed by Freeman, as a way of better gripping the stalks between the belts. 

Regarding claim 10, the combination discloses the header of claim 1, wherein the at least one row unit does not comprise a pair of deck plates (stripping plates are disclosed in neither reference), and the at least one deck assembly is configured for contacting and removing a plurality of ears of corn from a plurality of corn stalks (Tjossem: page 2 lines 110-115).

Regarding claim 20, the combination discloses the row unit of claim 11, wherein the row unit does not comprise a pair of deck plates (stripping plates are disclosed in neither reference), and the first deck assembly and the second deck assembly are configured for contacting and removing a plurality of ears of corn from a plurality of corn stalks (Tjossem: page 2 lines 110-115).


Allowable Subject Matter

Claims 6-8, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 11/11/22 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach “wherein each plate of the plurality of plates has a unitary body including a raised portion and a lowered portion integrally joined to the raised portion by a bend in the unitary body such that as the adjacent ones of the plurality of plates at least partially overlap a respective raised portion fits on top of a respective lowered portion of the adjacent ones of the plurality of plates” and that the Office has not presented arguments to the contrary.  However, this version of the claims was not previously indicated allowable; an agreement was reached during the 6/16/22 interview regarding the previous allowance of a different version the claims, and arguments regarding the current claims were not required. The claims are newly rejected under 35 U.S.C. 102 above.   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP H0713459 Y2 discloses overlapping holding plates on the pulling conveyors of a vegetable harvester.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671